Title: From Benjamin Franklin to [Madame Durey de Meinières], 12 September 1783
From: Franklin, Benjamin
To: Durey de Meinières, Octavie Guichard


          
            Passy, Sept. 12. 83—
          
          My Friend Made [Madame] Helvetius tells me that I do wrong to dine
            abroad, as it hurts my Health; and I much respect her Counsels: But I cannot resist the
            double Temptation you offer me of dining with you and with that amiable Family. So that
            if alive and well I shall certainly render my self on Sunday at the Pavilions of
            Chaillot, when I hope your Rhumatism will have left you, so as to permit your standing
            upright, that you may enjoy more Ease, and I more Pleasure in the greater Convenience of
            Embracing you. I hope also to find your good Husband well; for I respect and esteem you
            both, as all do who know you. Your English is better than you think it. I wish my French
            were equal to it.— My Heart however is good, and you have always a Place in it.
          
            B Franklin
          
        